Citation Nr: 1539716	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for fibromyalgia; and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for transient ischemic attack (TIA); and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a heart condition; and if so, whether service connection is warranted.  

4.  Entitlement to a compensable disability rating for the service-connected right thumb thenar atrophy, to include whether a total disability rating based on unemployability due to service-connected disabilities (TDIU) is warranted.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a July 2015 rating decision, the RO denied a claim for a TDIU; and, confirmed and continued previously assigned ratings for migraines ( rated 50 percent); multi-level degenerative disc disease (DDD of the spine)(rated 40 percent); left carpal tunnel syndrome (CTS) (rated 20 percent); right CTS (rated 30 percent); and, left hip arthritis (rated 10 percent).  The claims were denied because the Veteran failed to report to VA examinations scheduled in conjunction with his claims for increased ratings.  However, the record reflects that the Veteran requested to have his examinations rescheduled at an alternate location closer to his home.  In a September 2015 response to a Congressional inquiry, the RO explained that a new decision would be issued after the Veteran appears for his rescheduled examinations.  Thus the issues of entitlement to increased ratings for the service-connected migraines, DDD of the spine, right and left CTS, and left hip arthritis have been raised by the record by way of a request for reconsideration of the July 2015 rating decision and the RO's response to the congressional inquiry indicating that additional examinations were going to be rescheduled.  These claims, however, have not yet been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claims of service connection for TIA, fibromyalgia and a heart condition, as well as the claim for an increased (compensable) rating for the service-connected right thumb thenar atrophy to include entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service connection for a heart disability and TIA on the basis that no confirmed diagnoses or residuals therefrom were shown at that time.  

2.  In a September 2002 Notice of Disagreement (NOD), the Veteran specifically requested to appeal the issue of service connection for a heart condition, but did not include the issue of service connection for TIA; the RO subsequently issued a Statement of the Case (SOC) addressing the heart claim; however, the Veteran did not subsequently submit a timely substantive appeal.  

3.  In an unappealed January 2003 rating decision, the RO denied service connection for fibromyalgia based on a finding that the Veteran did not have a current clinical diagnosis of fibromyalgia.  

4.  In an unappealed October 2005 rating decision, the RO confirmed and continued the previous denial of service connection for fibromyalgia because new and material evidence had not been received to reopen the claim.  

5.  The evidence associated with the claims file since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a heart condition and TIA, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for a heart condition and TIA.  

6.  The evidence associated with the claims file since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for fibromyalgia.  




CONCLUSIONS OF LAW

1.  The July 2002 rating decision insofar as it denied service connection for a heart condition and TIA, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The January 2003 rating decision that denied service connection for fibromyalgia, and the October 2005 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for fibromyalgia, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claims for service connection for a heart condition, TIA, and fibromyalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the previously denied claims for service connection for a heart condition, TIA, and fibromyalgia are reopened pursuant to this decision, no discussion of VAs duties to notify and assist with respect to those claims is necessary because any potential defect results in harmless error.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the Veteran's initial claims of service connection for a heart condition and TIA were denied by the RO in a July 2002 rating decision.  The basis for the denials was that there was no confirmed diagnosis of a heart condition or TIA; and, no residuals of the claimed in-service TIA were shown.  

In his September 2002 NOD, the Veteran listed 8 conditions (out of 41 issues that were addressed in the July 2002 rating decision) that he wished to appeal.  A chronic heart condition was one of the listed issues, but TIA was not.  The RO subsequently issued an SOC in April 2004, but the Veteran did not thereafter submit a timely substantive appeal (VA Form 9 or its equivalent).  Thus, the July 2002 rating decision, as it pertains to the denial of claims for service connection for a heart condition and TIA, is final.  

The evidence of record at the time of the July 2002 rating decision included service treatment records (STRs), and VA examination reports from September 2001 and April 2002.  Those records showed evidence of reported symptoms in service of a TIA, but the examiner in April 2002 opined that the Veteran's history of TIAs was "equivocal due to disagreement in the chart."  

The evidence of record at the time of the January 2003 rating decision (which denied service connection for fibromyalgia, included the above mentioned STRs, VA examination reports from September 2001 and April 2002, as well as an October 2002 addendum report addressing the claim of service connection for fibromyalgia.  Those records show that the Veteran was diagnosed in service with polyarthralgia, but a confirmed diagnosis of fibromyalgia was not shown.  The Veteran had a negative rheumatoid factor and a normal C reactive protein, and the ANA score was only borderline.  Further, the examiner in October 2002 noted that the Veteran complained of joint pain, and not muscle pain at time of the examination.  The examiner concluded that the Veteran's history was not suggestive of a fibromyalgia diagnosis.  

In an unappealed October 2005 rating decision, the RO confirmed and continued the previous denial of service connection for fibromyalgia because new and material evidence had not been received to reopen the claim.  The evidence of record at the time of the October 2005 rating decision includes a current diagnosis of fibromyalgia, but no medical opinion linking the fibromyalgia to service.  

The veteran did not appeal the July 2002, January 2003 or October 2005 rating decisions and they became final.  

Regarding the claims of service connection for a heart condition and TIA, the evidence associated with the claims file and/or electronic record since the July 2002 rating decision includes the Veteran's May 2015 hearing testimony, as well as numerous private and VA treatment records showing that the Veteran has a history of TIAs, additional reports of TIAs, atrial fibrillation, and other cardiac abnormalities, including essential hypertension, sinus tachycardia, and continued reports of chest pain.  A private neurologist's report from January 2008 indicates that the Veteran's previous TIAs were associated with his migraine headaches.  A VA Fibromyalgia Disability Benefits Questionnaire from April 2013 suggests that the Veteran's hypertension and hypertensive heart disease are aggravated as a result of the Veteran's fibromyalgia and other disabilities, including his service-connected disabilities.  

This evidence relates to an unestablished fact necessary to substantiate the claims of service connection for a heart condition and TIA, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for a heart condition and TIA.  Specifically, this evidence suggests that the Veteran does, in fact, have a current heart condition and a disability manifested by TIAs, which may, or may not, be related, and which may have had their onset during service, or which may be related to a service-connected disability.  

Regarding the claim of service connection for fibromyalgia, the evidence associated with the claims file and/or electronic record since the October 2005 rating decision includes a confirmed diagnosis of fibromyalgia, as well as the Veteran's May 2015 hearing testimony that he believes his in-service polyarthralgia was actually fibromyalgia, but it was not diagnosed as such until after service.  A private medical report from J.W.Y., MD, for example, notes that the Veteran appeared to have "classic fibromyalgia associated with very minimal osteoarthritis."  

An April 2013 VA Fibromyalgia Disability Benefits Questionnaire suggests that the Veteran's fibromyalgia and hypertension are related to service, but the examiner does not provide any reasoning for that opinion.  The evidence associated with the claims file since the October 2005 rating decision therefore relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for fibromyalgia because it shows that the Veteran definitively has a clinical diagnosis of fibromyalgia that it may be related to his in-service polyarthralgia/joint pain complaints of unknown etiology.  

As the new evidence addresses the reasons for the prior denials, it is material and the claims of service connection for a heart condition, TIA and fibromyalgia may be reopened.  


ORDER

The petition to reopen the claim of entitlement to service connection for a heart condition is granted.

The petition to reopen the claim of entitlement to service connection for TIAs is granted.  

The petition to reopen the claim of entitlement to service connection for fibromyalgia is granted.  


REMAND

The Veteran seeks service connection for a heart condition, TIAs, and fibromyalgia.  As noted in the decision above, the record reflects current diagnoses of hypertensive heart disease and fibromyalgia.  The record also shows that the Veteran's fibromyalgia may have had its onset during service even though it was not clinically diagnosed until after service.  Additionally, as noted above, the Veteran now has a current cardiac abnormality with a diagnosis of hypertension.  A medical examination is therefore necessary to determine the likely etiology of the heart condition and the fibromyalgia.  

The record also shows that the Veteran has had additional TIA-like attacks since service which are similar in nature to those noted in service.  The record is still unclear, however, as to whether the Veteran's symptoms are manifestations of a TIA, an actual stroke (CVA) and/or whether they are related to the service-connected migraine headaches.  Moreover, there is some question as to whether these events are related to the Veteran's cardiac condition.  A medical examination is therefore necessary to address these questions.  

Regarding the Veteran's claim for a compensable rating for the service-connected right thumb thenar atrophy, the Veteran testified at his May 2015 Board hearing that he recently had surgery for this condition, but he has not undergone an examination to assess the severity of the condition for more than a year.  Given that the condition may have changed due to a recent surgery, the Veteran should be afforded an examination to assess the current nature and severity of the service-connected right thumb thenar atrophy.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Prior to the examinations, up-to-date treatment records should be obtained.

Finally, the TDIU issue is inextricably intertwined with the above described service connection issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  It also appears that development pertinent to the TDIU issue should be accomplished.  The determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection on a direct basis, a secondary basis, and a presumptive basis for his heart condition, TIAs and fibromyalgia pursuant 38 C.F.R. § § 3.159; 3.303, 3.304, 3.307, 3.309 (2015).  

2.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record, including, but not limited to VA treatment records dated since April 2013; and, with appropriate authorization from the Veteran, any pertinent private treatment records identified by him that have not already been obtained, including, but not limited to any surgical records involving the right hand that have not already been obtained.  All attempts to procure records should be documented in the file.  If the AOJ/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA cardiology examination by a physician with appropriate expertise to determine the nature and likely etiology of all current heart conditions.  The electronic record must be reviewed by the examiner.  All necessary tests should be conducted.

The examiner should record a complete history of all the Veteran's cardiac symptoms/disorders to determine whether any of the Veteran's current heart conditions, as likely as not (a 50% or higher probability) had their onset during service, including whether they are, as likely as not, secondary to, or permanently worsened beyond the natural progression by, any service-connected disabilities.  

Please provide a complete rationale for the opinion(s).  

4.  Schedule the Veteran for a neurologic examination by a physician with appropriate expertise to determine the nature and likely etiology of all current TIA residuals, and in particular, whether they are secondary to, aggravated by, or part and parcel of, his service-connected migraine headaches.  Also, the examiner should provide an opinion as to whether the Veteran's TIA symptoms in service were correctly identified as such during service and after service; and, if the examiner is unable to find a current diagnosis of TIA or residuals therefrom, then the examiner should provide an opinion as to the likely etiology of the Veteran's reported symptoms in service and whether they are, as likely as not, related to the current TIA-like symptoms.  

Please provide a complete explanation for the opinion(s).

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his fibromyalgia.  The electronic record, including a copy of this remand, must be provided to the examiner for review.  The examiner is asked to pay particular attention to the Veteran's service treatment records and the Veteran's hearing testimony.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the entire record and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his polyarthralgia and fibromyalgia, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current fibromyalgia had its onset in service, to include whether it was variously diagnosed as arthralgia, or simply misdiagnosed, during service.  A complete rationale must be provided for any opinions expressed.  

6.  Thereafter, schedule the Veteran for a VA medical examination to determine the current nature, extent, and severity of his service-connected right thumb thenar atrophy (also referred to as trigger finger), to include thumb pain.  The electronic record is to be provided to the examiner for review in conjunction with the examination.  The examiner should note whether the Veteran's claims folder was reviewed.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner's report must include a description of the above factors that pertain to functional loss due to the left hand disability that develops on use.  The examiner should also provide information as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.  If such is not feasible, the examiner should explain why.

All necessary tests must be conducted. All orthopedic, muscular, and neurologic impairment found to be present and attributable to the right thumb disability must be noted.  

With respect to the range of right-thumb motion, the examiner must ascertain whether there is a gap of between one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and/or whether there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In so doing, the examiner must also determine whether the right-thumb range of motion and functionality is further affected by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If pain is observed, the examiner must indicate the point at which the pain begins.  In addition, the examiner must address whether the Veteran's right thumb disability is manifested by favorable or unfavorable ankylosis.  If either is present, the examiner must opine as to whether the result is limitation of motion of the other digits on the right hand and/or interference with overall right hand function.

A complete rationale for all opinions must be provided.

The examiner should also comment on the extent of functional and occupational impairment caused by the Veteran's service-connected disabilities.

7.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for a heart condition, TIA and fibromyalgia; and the claim for a compensable rating for the service-connected right thumb thenar atrophy to include whether the criteria are met for the assignment of a TDIU.  If any benefit sought on appeal remains denied, provide the appellant with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim(s), to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


